Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 10 June 2022 are acknowledged.  Claims 1-7, 10-13, 16-17, 24-25, 29, 31 and 36-38 are currently pending.  Claims 8-9, 14-15, 18-23, 26-28, 30, and 32-35 are cancelled.  Claims 1, 2, 7, 31, and 37 are currently amended.   Claim 38 is newly added.  Claims 1-7, 10-13, 16-17, 24-25, 29, 31, and 36-38 are examined on the merits within. 
	
Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 10 June 2022, with respect to the 35 U.S.C. 102 Rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 Rejections of Wang et al. have been withdrawn.  

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 10-13, 16-17, 24-25, 29, 31, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2014/0005636) in view of Larsen et al. (WO2014/202760).
	 Wang et al. teach a multi-compartment medical device for segregated storage and on demand mixing of at least two components and expression of a resulting mixture from the device having a tubular barrel.  At least one bypass is provided in the barrel to enable fluid movement between front and rear components.  See abstract.  Front compartment 80 is partially filled with dry powder agent such as lyophilized thrombin and rear compartment 90 is at least partially filled with gelatin (i.e., biologically absorbable) paste.  See paragraph [0065]. The plunger is moved from the back end to the front end or vice versa repeatedly until the components are mixed.  See claim 14. The transfer back and forth is repeated at least once, which equates to less than 10 times.  See claim 14. Since Wang et al. teach mixing the same two components in the same manner, the resulting composition should have the same function and properties, i.e., flowable composition used in hemostasis or wound healing.  The dry thrombin is lyophilized, i.e., freeze dried.  See paragraph [0065]. The barrel is glass, i.e., first container comprises a glass insert comprising the dry thrombin composition.  See paragraph [0052].
	Wang et al. do not teach 7 to 20% biocompatible polymer that may be cross-linked or powder particles, a hydrophilic compound, a bioactive agent, or an extrusion enhancer. 
	Larsen et al. teach a freeze dried paste composition which reconstitutes to form a flowable paste upon addition of an aqueous medium.  See abstract. Attempts have been made to preload one syringe with a loose gelatin powder and a second syringe with liquid.  When it is time to make a paste, syringes 1 and 2 are connected, the solution and powder are passed back and forth repeatedly to form a homogenous paste.  See page 1, lines 31-33 and page 2, lines 1-10. Surgiflo is a kit for producing a hemostatic gelatin paste comprising thrombin which is prepared by transferring the gelatin matrix-thrombin solution mixture back and forth between two connected syringes for at least six passes.  See page 2, lines 18-21.  The agent in powder form is a substantially water-insoluble powder particles such as a cross-linked biocompatible polymer, i.e., cross-linked gelatin powder.  See page 12, lines 23-31.  The paste comprises about 10-60% of the biocompatible polymer.  See page 16, lines 29-36.  The paste additionally comprises a hydrophilic compound.  See page 20, lines 1-8.  The composition may additionally comprise an extrusion enhancer.  See page 29, lines 10-11.  The composition may additionally comprise one or more active agents such as thrombin for wound healing.  See page 30, lines 18-26-27. Conventionally, a thrombin solution is mixed with a pre-wetted gelatin powder to make a hemostatic paste.  See page 30, lines 29-35.  The thrombin may be dried by freeze drying.  See page 31, lines 10-12. Additional active agents may be included that stimulate bone and/or tissue healing.  See page 32, lines 8-13. The syringes may be glass.  See page 36, lines 18-19.  Larsen et al. teach reconstituting the dry composition by providing a container comprising a dry composition, providing a second container comprising an aqueous medium, connecting the first container and the second container using a suitable connection means and opening the value. Larsen et al. also teach a kit comprising the containers and optionally an outer packaging. See claims 45 and 48.  The reconstituted paste is substantially homogenous.  See claim 36. 
	It would have been well within the purview of the skilled artisan to use syringes as the two containers since Larsen et al. teach connecting two syringes as an effective manner of mixing wet and dry components. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use between 7 to 20% of a biocompatible polymer that is crosslinked or in powder particle form because Larsen specifically teaches that 10-60% of a biocompatible polymer, such as a crosslinked gelatin in powder particle from, can be combined with thrombin to form an effective hemostatic composition.  Since Wang et al. teach movement back and forth until the composition is mixed, and Larsen et al. teach the importance of a homogenous composition, it would have been obvious to mix the components to increase homogeneity allowing for a variation of less than 20%.  It would have been obvious to add hydrophilic compounds, bioactive agents, and extrusion enhancers to the formulation of Wang et al. to tailor the composition to achieve the optimal desired effect. One would have been motivated, with a reasonable expectation of success, because Larsen specifically teaches the effective addition of these components to a similar formulation without adverse side effects.  It would have been well within the purview of the skilled artisan to transfer the compositions back and forth between 6 and 10 times because Larsen et al. specifically teach at least 6 passes to thoroughly mix components between two syringes. 

Response to Arguments
	Applicants’ arguments filed 10 June 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Wang contains no evidence that mixing using the multi-compartment medical device will lead to an adequate distribution of thrombin in gelatin paste to allow for a satisfactory hemostatic effect of final paste.  The use of separate syringes is disclosed as highly undesirable in Wang. The composition of Larsen does not require mixing to combine the thrombin and the gelatin and cannot provide any guidance to achieve a homogenous distribution of thrombin in a paste.  The documents do not teach that mixing will result in an improved hemostatic effect as shown in the Examples.”
	In response to applicants’ arguments, the prior art does not need to provide specific examples of each embodiment.  Wang et al. teach a multi-compartment medical device for segregated storage and on demand mixing of at least two components and expression of a resulting mixture from the device having a tubular barrel.  Front compartment 80 is partially filled with dry powder agent such as lyophilized thrombin and rear compartment 90 is at least partially filled with gelatin (i.e., biologically absorbable) paste.  See paragraph [0065]. Thus Wang specifically teach the limitations of claim 1 regarding a first container with dry thrombin and a second container comprising a paste.  The prior art of Wang does not state that using two syringes would not effectively mix the components.  In fact, Wang teaches that use of syringes are known to mix components by moving back and forth between syringes.  The prior art of Larsen was provided to make obvious the use of two syringes to formulate a homogenous paste.  With regards to the Examples, it is noted that a 2-fold reduction in the mean TTH of the 6TM paste was observed compared to the control paste.  However, the 6TM paste comprises 2000 IU dry thrombin, 5 mL gelatin paste, and transferred 6 times.  These limitations are more specific than the instant claims directed to dry thrombin, a paste comprising a biocompatible polymer, and mixing the contents of the syringes. Since the claims are not commensurate in scope with the data, a side by side analysis cannot be conducted.
	Thus this rejection is maintained. 

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615